DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 10/14/2021. Claims 1-10 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 16/824,381 (Patent 11,178,249) filed 3/19/2020. The assignee of record is Arista Networks, Inc. The listed inventor(s) is/are: Rahn, Ethan; Pech, Andre; Delaney, Aaron; Magruder, Roy.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/14/2021 & 1/20/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 11,178,249. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, & 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. (US 20200162318 A1, filed 4/30/2019; hereinafter Pat).
For Claim 1, Pat teaches a method for distributing network services for a network device (Pat Fig. 4, please see screen shot below, thank you:

    PNG
    media_image1.png
    753
    362
    media_image1.png
    Greyscale

), the method comprising: 
establishing a network connection between a network device and a multi-tenant network service (Pat ¶ 0038 Referencing flow chart 400, at step 402 a device generates a connection request to a cloud PnP server (i.e. cloud onboarding server) automatically following a user-initiated reset operation); 
in response to establishing the network connection, obtaining, at a server of the multi-tenant network service, a device-associated identification parameter from the network device (Pat ¶ 0038 At step 404 the cloud PnP server/onboarding server verifies if the connecting device is flagged for migration with the appropriate cloud service (i.e., PnP server) using an associated serial number); 
using the identification parameter to query a database for at least one record associated with the network device, the at least one record identifying a tenant of the multi-tenant network service wherein the tenant corresponds to the device (Pat ¶ 0038 at step 406, a cloud onboarding server may query one or more appropriate sources (i.e., clients account database) to identify and retrieve metadata records relevant to the migration process by matching the device serial number against existing inventory of records); 
mapping the network device to the identified tenant of the multi-tenant network service (Pat ¶ 0038 detect and map the device to its smart account or source network by utilizing an existing serial number on the device for mapping to a smart account record); and 
distributing network services of the multi-tenant network service based upon the mapping of the network device to the identified tenant (Pat ¶ 0038 Once metadata/account information associated with the source network/organization to which the device belongs is identified and collected along with the existing device configuration, the operation moves to step 408, wherein a cloud management server (i.e., DNA-C server) directs the device to an appropriate source for downloading, followed by specific instructions for installing and booting up, a cloud-recommended software image. Once the device is booting up on the new image the operation moves to step 410, whereby the existing device configuration, retrieved by the cloud onboarding server at step 406, is converted to a version compatible with the new cloud-recommended software image. Finally, at step 410, the cloud onboarding server redirects the device to its default cloud controller host identified at step 406, at which point the device may be fully managed through the cloud).
For Claim 3, Pat teaches the method of claim 1 wherein the identification parameter is a unique serial number of the device (Pat ¶ 0038 serial number).
For Claim 4, Pat teaches the method of claim 1 wherein the multi-tenant network service comprises virtualized cloud data center services (Pat Figs. 5-6, ¶ 0065-0066 virtual network infrastructure, ¶ 0081 data center VN).
For Claim 5, Pat teaches the method of claim 1 wherein the network services comprise at least one of network management services, data network device provisioning services, network monitoring services, network workload distribution services, physical-to-virtual mapping services, hypervisor services, and open source controller services (Pat ¶ 0062-0066 list several services provided to include automation and orchestration services for the network layer 630 and the physical layer 640 (Pat ¶ 0062) and AAA services 626 provide tools and workflows to manage virtual networks and security groups and to create group-based policies and contract (Pat ¶ 0065)).
For Claim 6, Pat teaches the method of claim 1 wherein the network services comprise network API services tailored to the identified tenant (Pat ¶ 0074 management layer 602 and/or the controller layer 620 can share identity, policy, forwarding information, and so forth via the shared services layer 650 using APIs).
For Claim 9, Pat teaches the method of claim 1 wherein the at least one record is associated with the network device and a tenant account of the identified tenant mapped within the multi-tenant network service (Pat ¶ 0028 mapping the device information to one or more client records in an accounts database (i.e., Cisco Smart Account database.) If the device is successfully mapped to an existing client account, information that may be required to automate the cloud deployment, such as the cloud-based default host controller for hosting the particular device and the cloud recommended device software image may be retrieved).
For Claim 10, Pat teaches the method of claim 9 wherein distributing network services corresponds to a plurality of products or services associated with the tenant account (Pat ¶ 0030 Once the cloud onboarding server associates a migrating device with an existing client/network account, the onboarding server may redirect the device to a cloud-based central management server (i.e., DNA-C server) for the purpose of upgrading the device image to a cloud recommended software image specified in a client account (i.e., Cisco smart account). Once the image has been upgraded to a cloud-recommended image, the existing configuration on the device (i.e., input configuration), previously transmitted to the onboarding server along with the migration request, may be converted to an output configuration that is compatible with the new cloud-recommended image and the new configuration (i.e., the output configuration) is pushed onto the device. After successfully applying the configuration, the cloud onboarding server device may redirect the device to its default cloud-based host controller (i.e., default host controller) specified, for example, in a client's Account or metadata.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pat in view of  Wu et al. (US 20130211874 A1, published 8/15/2013; hereinafter Wu).
For Claim 2, Pat teaches the method of claim 1, Pat does not explicitly teach wherein the at least one record was created or updated in response to the purchase of the device through an orders management system, the record created or updated with the device-associated identification parameter and an identification of a data center tenant corresponding to the device.
However, Wu teaches wherein the at least one record was created or updated in response to the purchase of the device through an orders management system, the record created or updated with the device-associated identification parameter and an identification of a data center tenant corresponding to the device (Wu Fig. 4, ¶ 0030 In step 405, a group-buying deal is finalized between the consumer and the group-buying company--with a determined final device configuration, a purchase price, and a total number of orders. In step 406, the group-buying company notifies the third-party pad assembler. In step 408, the pad assembler obtains all the hardware components and puts them together according to the determined final device configuration. The pad assembler also installs the software stacks accordingly. Before the pad assembler completes the mass production for all pads, additional orders from the consumers may be accepted. For example, in step 408, the group-buying company accepts more purchase orders from consumers buying pads with the same device configuration. In step 409, the group-buying company notifies the pad assembler for the additional orders, which can be mass produced together with the previous orders at a lower cost. One advantage is, when more consumers participate, the purchase price can decrease automatically. In step 410, the pad assembler notifies the group-buying company that all the new pads are made. In step 411, the group-buying company delivers the new pads to each of the group of consumers. Finally, in step 412, hardware upgrade or repair may be performed upon a request from the consumers.
Please see screen shot of Wu Fig. 4 below, thank you:

    PNG
    media_image2.png
    657
    505
    media_image2.png
    Greyscale

).
Wu and Pat are analogous art because they are both related to providing computer networking services.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the group-buying process, device configuration, assembly, installation, and delivery techniques of Wu with the system of Pat because consumers can easily customize their needs when purchasing a pad, and the overall production cost is reduced (Wu ¶ 0004).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pat in view of Goldthwaite et al. (US 20040019564 A1, published 1/29/2004; hereinafter Gol).
For Claim 7, Pat teaches the method of claim 1, Pat does not explicitly teach wherein the at least one record was automatically generated in response to a purchase order associated with the network device and associated with the identified tenant.
However, Gol teaches wherein the at least one record was automatically generated in response to a purchase order associated with the network device and associated with the identified tenant (Gol ¶ 0011 receiving the payment approval result, creating a record, and the merchant server upon receiving a positive approval result may fulfill the purchase order).
Gol and Pat are analogous art because they are both related to providing consumer services.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the purchase order techniques of Gol with the system of Pat to provide a strong authentication of a payment transaction that utilizes personal communication devices and smart cards (Gol ¶ 0001).
For Claim 17 & 27, the claim is substantially similar to claim 7 and therefore is rejected for the same reasoning set forth above. 

Claims 8, 18, & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pat-Gol as applied to claim 7 above, and further in view of Wu.
For Claim 8, Pat-Gul teaches the method of claim 7, Pat-Gul does not explicitly teach wherein the network services comprise device provisioning services that are provided based upon the purchase order and prior to delivery of the device to the identified tenant.
However, Wu teaches wherein the network services comprise device provisioning services that are provided based upon the purchase order and prior to delivery of the device to the identified tenant (Wu Fig. 4 407).
Wu and Pat-Gol are analogous art because they are both related to providing computer networking services.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the group-buying process, device configuration, assembly, installation, and delivery techniques of Wu with the system of Pat-Gol because consumers can easily customize their needs when purchasing a pad, and the overall production cost is reduced (Wu ¶ 0004).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190163597 A1, please see Figures 2-12, table 3 and related descriptions. Please see screen shot of Fig. 8 below- thank you

    PNG
    media_image3.png
    374
    643
    media_image3.png
    Greyscale

ii. US 9953143 B2, Claim 1, 1. A computing system, comprising: at least one processor for executing instructions; a discovery logic, configured as a first module stored in a non-transitory computer-readable medium, including instructions that when executed by the at least one processor cause the at least one processor to perform an automated process that crawls nodes of an enterprise system via network communications to discover a plurality of instances of software titles that have been installed in the enterprise system, wherein crawling the nodes includes (i) locating and inspecting a registry of installed software titles to discover instances of the installed software titles, (ii) for each discovered instance, locating a software header that prepends a software file associated with the discovered instance, and (iii) identifying a stock keeping unit (SKU) number from each of the discovered instances of software titles by locating and reading the SKU number from a read-only value permanently installed in the software header associated with each discovered instance, wherein the SKU number of a discovered instance is a first identifier that uniquely identifies the discovered instance; an enterprise resource planning (ERP) data store contained on computer-readable medium that stores data generated from purchase orders and corresponding invoices that identify stock keeping unit (SKU) numbers for each instance of software titles purchased for the enterprise system wherein the SKU number of each instance of software titles purchased are a second identifier; a correlation logic configured as a second module stored in the non-transitory computer-readable medium, including instructions that when executed by the processor cause the at least one processor to perform a function to determine whether a correlation exists between (i) the SKU numbers from the discovered instances that are acquired by the discovery logic from crawling the nodes and reading from the registry, and (ii) the SKU numbers from the purchased software titles stored in the ERP data store, wherein the function includes accessing the ERP data store to retrieve the SKU numbers of the purchased software titles and at least comparing the SKU numbers to the SKU numbers from the discovered instances; wherein in response to determining whether the correlation exists: (i) for a first SKU number from the purchased software titles retrieved from the ERP data store that does not correlate to one of the SKU numbers from the discovered instances acquired by the discovery logic from crawling the nodes and reading from the registry, the correlation logic is configured to generate and transmit via a computer network a first network message to a first device that indicates that the purchased software title having the first SKU number was purchased but is not installed in the enterprise system; and (ii) for a second SKU number from the discovered instances, acquired by the discovery logic from crawling the nodes and reading from the registry, that does not correlate to one of the SKU numbers from the purchased software titles retrieved from the ERP data store, the correlation logic is configured to generate and transmit via the computer network a second network message to a second device that identifies the second SKU number from the discovered instance as an unauthorized instance.
iii. US 9501801 B2, Claim 1, 1. A computer-implemented method comprising: presenting, by a computing device, a user interface comprising user interface components configured to receive inputs specifying an old value and a new value for a specified order record field, and a user interface element configured to initiate a mass purchase order change via the user interface; retrieving, by the computing device, a plurality of order records from a data store, based on a record selection criteria; receiving, via the user interface, both an old value and a new value for the specified order record field; receiving, via the user interface, a single activation of the user interface element, the single activation corresponding to a request to perform a mass purchase order change for the retrieved plurality of order records; in response to receiving the single activation of the user interface element, performing, by the computing device, a set of operations for each of the retrieved plurality of order records, the set of operations comprising: (a) determining a subset of the retrieved plurality of order records in an initial state rather than a subsequent state in a sequence of states; and (b) for each particular order record of the retrieved plurality of order records, except for the determined subset of the retrieved plurality of order records, (i) generating, by the computing device, a change order that indicates that the old value was changed to the new value for the specified order record field in the particular order record, (ii) determining a supplier associated with the particular order record; (iii) determining a communication channel appropriate for the supplier associated with the particular order record; and (iv) transmitting the generated change order to the supplier associated with the particular order record via the determined communication channel.

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446